
	

114 HR 120 IH: To repeal the War Powers Resolution.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 120
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Garrett introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To repeal the War Powers Resolution.
	
	
		1.Repeal of War Powers ResolutionThe War Powers Resolution (Public Law 93–148; 50 U.S.C. 1541 et seq.) is repealed.
		
